DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 6-7, 9-10, 12, 14, 18-21, 23, 25, 29-30, 33, 36, and 42 are pending.
Applicant’s election without traverse of Group I, claims 1-3, 6-7, 9-10, 12, 14, 18-21, 23, and 25 in the reply filed on 09/28/2022 is acknowledged.
Claims 29-30, 33, 36 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2022. 
The restriction requirement is made FINAL.
Claims 1-3, 6-7, 9-10, 12, 14, 18-21, 23, and 25 have been examined on their merits.

Information Disclosure Statements
	The Information Disclosure Statements on 03/05/2020, 06/28/2021, and 05/24/2022 have been received and considered.



Claim Objections
Claim 12 is objected to for the following informalities: claim 12 recites in part, “a cluster that is 800-1,000 µm”. However, claim 12 does not specify the dimension being measured. The specification, likewise does not clarify the dimension being measured, but only refers to “cluster size” (p29, example 2, lines 20-22). This suggest that measurement refers to the maximum dimension of the whole embryoid body. As embryoid bodies are approximately spherical in shape, this would refer to the diameter of the embryoid bodies, which is how it has been interpreted. Clarification is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19-20 recite the limitation "“The method of claim 1, wherein the . . . adipose-tissue derived endothelial cell” in lines1- 2 of the claims.  There is insufficient antecedent basis for this limitation in these claims as parent claim 1 is not limited to an adipose-tissue derived endothelial cell, rather claim 2 is. As claims 1 and 2 are identical other than the further limitation of an adipose-tissue derived endothelial cell, for compact prosecution, claims 19-20 have been interpreted as having depending on claim 2. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-7, 9-10, 12, 14, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (WO 2014124527 A1, previously cited 07/29/2022, hereafter “Keller”) in view of Pettinato et al. (Scientific Reports, 2014, on IDS 06/28/2021, hereafter “Pettinato”).
	In regards to claims 1 and 9, Keller teaches methods for producing hepatocytes from pluripotent stem cell (Title, Abstract). Keller teaches that method can comprise forming induced pluripotent stem cells into embryoid bodies (claim 15; paragraph [0023]). Keller continues that these embryoid bodies can then be differentiated into endoderm cell population (definitive endoderm) by contacting them with ActA (ActivinA) (claim 15; paragraph [0023]). Keller continues that the embryoid bodies can be further contacted with an FGF or BMP-4 agonist (paragraph [0023]). While Keller is silent on whether this contacting step formed foregut endoderm, as Applicant’s disclosure (Claim 1 and specification) indicates that a step of contacting embryoid bodies differentiated to definitive endoderm with FGF4 and/or BMP-4 is sufficient to induce foregut endoderm, and since Keller carries out these step, the reference method would inherently produce foregut endoderm as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different.
Keller also teaches that the aggregates (embryoid bodies) can be induced to mature to hepatocytes by contacting the embryoid bodies with a Wnt antagonists such as DKK-1 or WIF-1 (paragraph [00161]). While Keller teaches that this step is optional, Keller teaches that contacting the embryoid bodies with a Wnt antagonist enhances expression of CYP enzymes (paragraph [00161]) which promotes maturation of hepatocyte precursors (paragraph [00170]).
Therefore, a person of ordinary skill in the arts would be motivated to include a step of contacting embryoid bodies with a Wnt antagonist, such as DKK-1 or WIF-1 because it would enhance CYP expression which would promote maturation of hepatocyte precursors, which could make the maturation process faster, generating a greater number of hepatocytes and saving expenses. Furthermore, because Keller teaches that it can effectively mature hepatocytes and lists it as an alternative step, it could be done with predictable results and a reasonable expectation of success.
Finally, Keller teaches that population of hepatic-progenitors can be further matured to functional hepatocytes by being contacted with HGF or Oncostatin M (claims 15-16, paragraph [0021]). 
While Keller does not explicitly teach that embryoid bodies were formed on round bottom wells comprising agarose Pettinato teaches that a key requirement for successful embryoid body formation is the use of non-cell-adhesive roundbottom microwells (Abstract, p1). Pettinato also teaches that agarose can be used to establish non-adhesiveness, and that agarose specifically, lead to quick spontaneous aggregation of stem cells to form embryoid bodies (p2, column 2m second paragraph). Finally, Pettinato teaches that their method is simple, scalable, reproducible, and allows direct formation of large numbers of homogenous and synchronized embryoid bodies from pluripotent stem cells (Abstract, p1).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Keller and use agarose coated round-bottom wells because it would be particular efficient at generating embryoid bodies, and would save time and expenses. Furthermore, because Pettinato teaches that method can be applied to pluripotent stem cells, and Keller and Pettinato are in the same technical field of forming embryoid body cultures, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 3, Keller teaches that the definitive endoderm cells expressed SOX17 and FOXA2 (paragraph [0044]).
In regards to claim 6, Keller teaches that the hepatocyte-like cells express at least albumin (Figure 5).
In regards to claim 7, as above, Keller teaches that in regards to claim 1 step (b), that the embryoid bodies can then be differentiated into an endoderm cell population (definitive endoderm) by contacting them with ActA (ActivinA) (claim 15; paragraph [0023]). Keller also teaches that during the specifying step (corresponding most closely to claim 1 part (c)) the embryoid bodies can be contacted with basic FGF (bFGF) (paragraph [0010]). Keller also teaches that embryoid bodies can be treated TGF-β to expand hepatocytes (paragraph [00166]), although Keller does not explicitly teach a combination of FGF, Activin-A, and TGF-β. 
However, Keller also teaches that a specifying step can comprise contacting an extended actin-treated endodermal population with BMP4 and FGF4 (paragraph [0009]), claim 7). While, Keller teaches that this step occurs after treatment with Activin-A, claim 7 recites that this step comprises contacting embryoid bodies. Therefore, claim 7 is open to other steps, including contacting embryoid bodies with Activin-A. 
In regards to claim 10, Keller teaches that the hepatocytes can express at least Cyp2C9, Cyp3A4, Cyp2B6, and Cyp3A7 (paragraph [0017]). Keller also teaches that the hepatocytes can express alpha fetoprotein and albumin (Figure 5). While Keller is silent on whether Cyp1B1 or CK18 were also expressed, as Applicant’s disclosure (claim 10, specification) indicates that the method steps of claim 1 are sufficient to induce hepatocyte-like cells to express the five P459 isoforms or alpha fetoprotein, albumin, and CK18, and as the method of Keller, as modified by Pettinato, carried out these steps, the reference method is deemed to also express the five P459 isoforms or alpha fetoprotein, albumin, and CK18 as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different.
In regards to claim 12, Keller does not explicitly teach that the hepatocyte-like cells of step d for a cluster that is 800-1,000 µm, but that show no core necrosis. 
However, as Applicant’s disclosure (claim 12, specification) indicates that the method steps of claim 1 are sufficient to produce hepatocyte-like cells after step d that are 800-1,000 µm, but that show no core necrosis, and since the method of Keller, as modified by Pettinato, carries out these steps, the reference method is deemed to inherently produce hepatocyte-like cells after step d that are 800-1,000 µm, but that show no core necrosis as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different.
In regards to claim 14, Keller teaches, at least, that the mature hepatocytes express CYP enzymes (in contrast to immature hepatocytes which do not express appreciable levels) and that these enzymes function in drug metabolism (detoxification) (paragraphs [00115-00116]).
In regards to claim 18, Keller does not explicitly teach that the method generates 80% or more hepatocyte-like cells. However, as Applicant’s disclosure (claim 14, specification) indicates that the method steps of claim 1 are sufficient to generate 80% or more hepatocyte-like cells, and as the method of Keller, as modified by Pettinato carries out these steps, the reference method is deemed to inherently generate 80% or more hepatocyte-like cells as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different.
	In regards to claim 25, Keller teaches that the mature hepatocytes include functional, or measurable, levels of metabolic enzymes such as Phase I and Phase II drug-metabolizing enzymes (paragraph [00118]).
	Therefore, the combined teachings of Keller and Pettinato render the invention unpatentable as claimed.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Keller and Pettinato, as applied to claims 1, 3, 6-7, 9-10, 12, 14, 18, and 25 above, and further in view of Ramanathan et al. (Transplantation, 2014, hereafter “Ramanathan”) and Monsuur et al. (PLoS:ONE, 2016, hereafter “Monsuur”)
The combined teachings of Keller and Pettinato are relied upon as above.
In regards to claim 2, while Keller does not explicitly teach that step (a) included an adipose-derived endothelial cell, Keller teaches that the embryoid bodies can be used transplantation applications (paragraph [00239]).
However, Ramanathan teaches that stem cell-derived hepatocyte-like cells generally display only short-term in vivo function after transplantation, and that interlacing endothelial cells into iPSC embryoid bodies undergoing hepatocyte differentiation promotes sustained in vivo function (Title, Objective, p48). 
Therefore, a person of ordinary skill would be motivated to modify the method of Keller and include adipose-derived endothelial cells in step (a) because it would promote sustained in vivo function if used in transplant therapies. Furthermore, because Ramanathan teaches that endothelial cells can be interlaced into iPSC embryoid bodies, and both Keller and Ramanathan are in the same technical field of developing hepatic embryoid bodies that can be used for transplantation, it could be done with predictable results and a reasonable expectation of success.
Ramanathan is silent on whether the endothelial cells were specifically adipose-derived endothelial cells. However, Monsuur teaches that tissue-engineered constructs need to become quickly vascularized in order to ensure graft take, and that one way to achieve this is by incorporating endothelial cells into the construct (Abstract, p17). Monsuur continues that endothelial cells derived from adipose tissue are attractive because they are readily available (from liposuction), and easily isolated and amplified (Abstract, p17).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Keller, as suggested by Ramanathan, as specifically use adipose-derived endothelial cells because, as taught by Monsuur, are readily available and can easily be isolated and amplified. Furthermore, because Monsuur teaches that they are useful for tissue-engineering constructs, and Keller, Ramanathan, and Monsuur are in the same technical field of developing engineered multi-cellular (and therefore tissue) constructs, it can be done with predictable results and a reasonable expectation of success.
In regards to claims 19-20, Keller teaches that the human pluripotent stem cells are human-derived (and therefore, also mammalian). As above, while Keller does not explicitly teach that claim 1 step (a) comprised adipose-tissue derived endothelial cells, Ramanathan teaches that stem cell-derived hepatocyte-like cells generally display only short-term in vivo function after transplantation, and that interlacing human endothelial cells into iPSC embryoid bodies undergoing hepatocyte differentiation promotes sustained in vivo function (Title, Objective, p48). Additionally, Keller teaches that the embryoid bodies can be used transplantation applications (paragraph [00239]).
Therefore, a person of ordinary skill would be motivated to modify the method of Keller and include adipose-derived endothelial cells in step (a) because it would promote sustained in vivo function if used in transplant therapies. Furthermore, because Ramanathan teaches that endothelial cells can be interlaced into iPSC embryoid bodies, and both Keller and Ramanathan are in the same technical field of developing hepatic embryoid bodies that can be used for transplantation, it could be done with predictable results and a reasonable expectation of success.
Ramanathan is silent on whether the endothelial cells were specifically adipose-derived endothelial cells. However, Monsuur teaches that tissue-engineered constructs need to become quickly vascularized in order to ensure graft take, and that one way to achieve this is by incorporating endothelial cells into the construct (Abstract, p17). Monsuur continues that endothelial cells derived from adipose tissue are attractive because they are readily available (from liposuction, and therefore human endothelial cells), and easily isolated and amplified (Abstract, p17).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Keller, as suggested by Ramanathan, as specifically use adipose-derived endothelial cells because, as taught by Monsuur, are readily available and can easily be isolated and amplified. Furthermore, because Monsuur teaches that they are useful for tissue-engineering constructs, and Keller, Ramanathan, and Monsuur are in the same technical field of developing engineered multi-cellular (and therefore tissue) constructs, it can be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Keller, Pettinato, Ramanathan, and Monsuur renders the invention unpatentable as claimed.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Keller and Pettinato, as applied to claims 1, 3, 6-7, 9-10, 12, 14, 18, and 25 above, and further in view of Favaron et al. (Reproduction in Domestic Animals, 2015, hereafter “Favaron”).
The combined teachings of Keller and Pettinato are relied upon as above.
In regards to claim 21, Keller is silent on the source of the cells that were used to create iPSCs.
However, Favaron teaches that amniotic cells, in addition to be being able to be used to generate iPSCs, exhibit cellular plasticity, have angiogenic, cytoprotective, and immunosuppressive properties, and antitumoral potential (Contents, p1).
Therefore, a person of ordinary skill in the arts would be motivated to use iPSCs specifically derived from iPSCs because, as taught by Favaron, amniotic cells have properties that would make them ideal for clinical application, such as transplantation. Furthermore, because Favaron teaches that they can be used to generate iPSCs, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Keller, Pettinato, and Favaron renders the invention unpatentable as claimed.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Keller and Pettinato, as applied to claims 1, 3, 6-7, 9-10, 12, 14, 18, and 25 above, and further in view of Williams et al. (US 20120201890 A1, 2010, on IDS 03/05/2020, hereafter Williams).
The combined teachings of Keller and Pettinato are relied upon as above.
	In regards to claim 23, while Keller does not explicitly teach that organoids were coated with a coated with a hydrogel and cultured with mesenchymal stem cells (MSCs) thereby forming a mesenchymal layer of cells around the cluster, as above, Keller teaches that the embryoid bodies can be used transplantation applications (paragraph [00239]).
	Williams teaches a method for enhancing vascularization of a tissue or cell transplant for transplantation into a subject (Abstract). Williams teaches this method comprises encapsulating the tissue or cell transplants, which can be embryoid bodies (paragraph [0143]) with a population of cells comprising stromal vascular fraction cells (claim 1), which can be MSCs (paragraph [0052]). Williams teaches that the encapsulation can comprise covering the cell transplant with three-dimensional culture matrix (claim 2), which can be a hydrogel (0096).
	While the specific combination of features claimed is disclosed within the broad genera of types of tissues/cells for transplant, stromal vascular cells or matrices, as taught by Williams, such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found.
However, that being said, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with the reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected different types of tissues/cells for transplant, stromal vascular cells or matrices from within the disclosure of Williams to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”.
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Keller, as suggested by Pettinato, and encapsulate the embryoid bodies with a hydrogel and MSCs because it would promote vascularization when transplanted, therefore increasing the likelihood of a successful transplant. Furthermore, because Williams teaches that method can be applied to embryoid bodies, and Keller and Williams are in the same technical field of engineered cellular constructs for transplantation, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Keller, Pettinato, and Williams renders the invention unpatentable as claimed.

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1631                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1631